EXHIBIT MANUFACTURING SERVICES AGREEMENT between JABIL CIRCUIT, INC. and Location Based Technologies Inc. 1 INDEX 1 Definitions 3 2 List of Schedules. 6 3 Build Schedule Forecasts. 6 4 Manufacturing Services 7 5 Warranty & Remedy. 8 6 Limitation of Damages 9 7 Delivery, Risk of Loss and Payment Terms. 9 8 Import and Export. 10 9 Design or Repair Services; US Government Contracts. 10 10 Change Orders, Rescheduling and Cancellation. 10 11 Term. 13 12 Termination. 13 13 Confidentiality. 14 14 Intellectual Property Rights; Assignment. 14 15 Manufacturing Rights. 15 16 Company Warranty and Indemnification. 15 17 Relationship of Parties. 15 18 Insurance. 15 19 Publicity 15 20 Force Majeure. 16 21 Miscellaneous. 16 SCHEDULES: 19 22 SCHEDULE 1 - STATEMENT OF WORK 19 23 SCHEDULE 2 – CURRENCY POLICY 20 24 SCHEDULE 3 - MANUFACTURING SERVICES LETTER AGREEMENT (if applicable) 23 2 MANUFACTURING SERVICES AGREEMENT This Manufacturing Agreement (“Agreement”) is entered into by and between Jabil Circuit, Inc., a Delaware corporation (“Jabil”), having offices at 10560 Dr. M.L. King Jr. Street North St. Petersburg, Florida 33716, on behalf of Jabil and its Subsidiaries, and Location Based Technologies, a Nevada corporation (“Company”), having its principal place of business at 4999 E.La Palma Av. Anaheim CA 92807 U.S.A. Jabil and Company are referred to herein as “Party” or “Parties”. RECITALS A.Jabil is in the business of designing, developing, manufacturing, testing, configuring, assembling, packaging and shipping electronic assemblies and systems. B.Company is in the business of designing, developing, distributing, marketing and selling products containing electronic assemblies and systems. C.Whereas, the Parties desire that Jabil manufacture, test, configure, assemble, package and/or ship certain electronic assemblies and systems pursuant to the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the foregoing and the mutual covenants contained herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties agree as follows: TERMS 1 Definitions In addition to terms defined elsewhere in this Agreement, the capitalized terms set forth below shall have the following meaning: 1.1 ‘‘Additionnals Services’’ means services such as, design for manufacturability, manufacturing design test support, computer assisted design for manufacturability, test development services, volume production and advanced packaging technologies all as specified and approved by Company and agreed to by Jabil. 1.2 ‘‘Affiliate’’ means with respect to a Person, any other Person which directly or indirectly controls, or is controlled by, or is under common control with, the specified Person or an officer, director or 10% or more shareholder of the specified Person.For purposes of the preceding sentence, "control" of a Person shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such Person, or direct or indirect ownership (beneficially or of record) of, or direct or indirect power to vote, 5% or more of the outstanding shares of any class of capital stock of such Person (or in the case of a Person that is not a corporation, 5% or more of any class of equity interest). 1.3 "Build Schedule" means a manufacturing schedule provided to Jabil by Company in writing which specifies the Product to be manufactured, including the quantity of each Product, its description and part number, shipping instructions and requested delivery date. 1.4 "Build Schedule Forecast" means the monthly forecast provided to Jabil by Company, in writing, of quantity requirements of each Product that Company anticipates requiring during the next twelve (12) month period. 3 1.5 “Commercially Reasonable Efforts” means those efforts that would be deemed both commercially practicable and reasonably financially prudent after having taken into account all relevant commercial considerations.“Relevant commercial considerations” shall be deemed to include, without limitation, (1) all pertinent facts and circumstances; (2) financial costs; (3) resource availability and impact; (4) probability of success; and (5) other commercial practicalities. 1.6 "Components Supplied by Company" means those components or materials that Company provides, directly or indirectly, to Jabil to be incorporated into the Product. 1.7 "EDI" shall mean electronic data interchange. 1.8 "Effective Date" shall mean the date upon which the terms and conditions of this Agreement shall become effective by and between the Parties. The Parties have agreed that the Effective Date of this Agreement shall be the 30 day of MAY, 2008, or if no date is entered here, the last date of signature. 1.9 "Fee and Price Schedule" shall mean the prices and fees set forth Schedule 1. 1.10 "FOB" shall mean the shipper must at its own expense and risk transport the goods to the place of destination. 1.11 “including” shall be defined to have the meaning “including, without limitation.” 1.12 “in writing” shall mean written documents, EDI with phone confirmation, verified faxes and successfully transmitted e-mails. 1.13 “Jabil Circuit, Inc.” and “Jabil” shall be defined to include any Jabil Subsidiary. 1.14 “Jabil Created Intellectual Property” means any discoveries, inventions, technical information, procedures, manufacturing or other processes, software, firmware, technology, know-how or other intellectual property rights newly created or developed, and reduced to practice by or for Jabil in (i) preparing any Product provided pursuant to this Agreement, or (ii) performing the Manufacturing Services or any other work provided pursuant to this Agreement; but shall not include any Jabil Existing Intellectual Property. 1.15 “Jabil Existing Intellectual Property” means any discoveries, inventions, technical information, procedures, manufacturing or other processes, software, firmware, technology, know-how or other intellectual property rights owned or developed by Jabil outside of this Agreement or owned or controlled by Jabil prior to the execution of this Agreement that are used by Jabil in creating, or are embodied within, any Product, the Manufacturing Services or other work performed under this Agreement; and all improvements, modifications or enhancements to the foregoing made by or on behalf of Jabil. 1.16 “Jabil Intellectual Property” shall mean both Jabil Created Intellectual Property and Jabil Existing Intellectual Property, collectively. 1.17 "Jabil Manufacturing Process" means Jabil's process employed to manufacture, test, configure and assemble Product manufactured for Company pursuant to the terms of this Agreement. 4 1.18 "Lead-time" means the mutually agreed upon minimum amount of time in advance of shipment that Jabil must receive a Build Schedule in order to deliver Product by the requested delivery date. 1.19 "Loaned Equipment" means capital equipment (including tools) which is loaned to Jabil by or on behalf of Company to be used by Jabil to perform the Manufacturing Services and includes all equipment, tools and fixtures purchased specifically for Company, by Jabil, to perform the Manufacturing Services and that are paid for in full by Company. 1.20 "Manufacturing Services" means the services performed by Jabil hereunder which shall include but not be limited to manufacturing, testing, configuring, assembling, packaging and/or shipping of the Product, including any Additional Services, all in accordance with the Specifications. 1.21 “Materials Declaration Requirements” means any requirements, obligations, standards, duties or responsibilities pursuant to any environmental, product composition and/or materials declaration laws, directives, or regulations, including international laws and treaties regarding such subject matter; and any regulations, interpretive guidance or enforcement policies related to any of the foregoing, including for example:Directive 2002/95/EC of the European Parliament and of the Council of 27 January 2003 on the restriction of the use of certain hazardous substances in electrical and electronic equipment (“RoHS”), Directive 2002/96/EC of the European Parliament and of the Council of 27 January 2003 on waste electrical and electronic equipment (“WEEE”), and European Union Member State implementations of the foregoing; the People's Republic of China (PRC) Measures for the Administration of the Control of Pollution by Electronic Information
